Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-24 are pending. Claims 9-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MPEP 2111.04(11)
Regarding the method claims 9-16, the limitation “while operating”.  Since the claims are all method claims, if the step is a contingent limitations such as “while operating” a position can be taken of “while not operating”, then the step of “while operating” is not required to be rejected because it is a "while" statement which is conditioned from the steps of where "operating". For example, while operating, then there is no need to further continue since the limitations are conditional statement. According to MPEP 2111.04(11) and Ex parte Schulhauser.  As such Examiner will not be considering the non-selected option.

	




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9-13, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latotzki 20170329346.

(Latotzki para 42, The vehicle may be turned during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction, see FIG. 6.) Which is Applicant’s invention. 

1 - 8. (Cancelled).
Claim 9 is rejected using the same rejections as made to claim 17.
Claim 10 is rejected using the same rejections as made to claim 18.
Claim 11 is rejected using the same rejections as made to claim 19.
Claim 12 is rejected using the same rejections as made to claim 20.
Claim 13 is rejected using the same rejections as made to claim 21.
Claim 16 is rejected using the same rejections as made to claim 24.

Regarding claim 17, Latotzki teaches a control device, configured to: 
(Latotzki para 42, The vehicle [autonomous] may be turned [autonomously] during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction, see FIG. 6.)

while operating a vehicle from a first area to a second area based on a stored route, identify one or more turning regions along the stored route based on sensor data; (Latotzki US 20170329346; Fig.6 [location of car is first area to a second area which is the parking spot, route 1 is identified and route 1 has a turning region along the stored routed based on sensor data]; Para 11; a parking situation where a vehicle may be autonomously parked) And (Latotzki para 66; the system may determine the driver's location via the GPS [stored GPS map route of parking spot based on GPS sensor data]) Also (Latotzki para 41; vehicle inherent sensors and environment scene mapping and hazard determination algorithm are in use, supported by traffic rule data sets, vehicle dynamics controls and data sets.  )

then, upon selecting one turning region, determine a route from the second area to the first area via the selected turning region based on the stored route; and (Latotzki Fig.6, turning region Fig. 6 #2 from second parking area to the first area where the car is.) (Latotzki para 66; the system may determine the driver's location via the GPS [stored GPS map route driver’s location based on GPS sensor data]) Also (Latotzki para 41; vehicle inherent sensors and environment scene mapping and hazard determination algorithm are in use, supported by traffic rule data sets, vehicle dynamics controls and data sets.  )

 then, upon receiving a message from a handheld device, (Latotzki para 40, The vehicle may start and execute a return way upon request from the driver's smart phone.)

actuate the vehicle to operate along the route and turn the vehicle around in the selected turning region.(Latotzki Fig.6 [vehicle does not just back up on the same rout of 1 but vehicle turns around for ease of departure] para 42; The vehicle may be turned during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction,)

Regarding claim 18, Latotzki teaches all of the limitations of claim 17 and further teaches, wherein the control device is further configured to actuate the vehicle to change a direction of travel between a reverse direction and a forward direction in the selected turning region. (Latotzki Fig.6 [vehicle reverses out of paring spot, then changes direction and drives forward in the turn region 2] para 42; The vehicle may be turned during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction,)

Regarding claim 19, Latotzki teaches all of the limitations of claim 17 and further teaches, wherein the control device is further configured to identify the one or more turning regions additionally based on receiving a user input via the handheld device.(Latotzki para 40, The vehicle may start and execute a return way upon request from the driver's smart phone.) Also para 53, (Latotzki para 40, The vehicle may start and execute a return way upon request from the driver's smart phone.) Also (Fig.11. Driving path identifies turning regions based on receiving a user input to pick up user)

Regarding claim 20, Latotzki teaches all of the limitations of claim 17 and further teaches, wherein the control device is further configured to select the turning region based on a distance of the route. (Latotzki para 53, the autonomous vehicle may come [Fig.11B driving path/route with turning region] to the dedicated (fixed) pick up spots; minimal walking distance for the next customer (or driver),)

Regarding claim 21, Latotzki teaches all of the limitations of claim 17 and further teaches, wherein the control device is further configured to select the turning region based on a distance between the second area and the turning region. (Latotzki para 53, the autonomous vehicle may come [Fig.11B from first area to second area driving path/route with turning region] to the dedicated (fixed) pick up spots; minimal walking distance for the next customer (or driver),) 
Also (Latotzki Fig.6 #2 turning region from second parking area based on a distance near the house entrance) 
Also (Latotzki para 42, The vehicle may be turned [turning region] during the parking and the coming back [from second] procedure to ease the departure [shorter distance for driver; i.e. no u turn needed] to the driver by receiving the vehicle in exit direction, see FIG. 6.) 
The three rejections can be applied individually or together.

Regarding claim 24, Latotzki teaches all of the limitations of claim 17 and further teaches, wherein the control device is further configured to select the turning region based on receiving a user input via the handheld device. (Latotzki para 39, The user input can come from a cell phone of operator standing outside of the vehicle (remote operation). The vehicle or system can be operated by a parking garage valet (so that the garage at which the vehicle is parked can control the vehicle to allow for moving of the parked vehicles). The system can function drop off the driver and park [autonomously park i.e. the system selects a turning religion] at a designated or selected parking space, and can return to the drop off location to pick up the driver or can drive to another designated or selected or programmed location to pick up the driver. ) (Latotzki para 42, The [autonomous] vehicle may be turned [autonomously] during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction, see FIG. 6.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Latotzki as applied to claim above, and further in view of Hasejima US 20180297589.

Claim 14 is rejected using the same rejections as made to claim 22.
Claim 15 is rejected using the same rejections as made to claim 23.

Regarding claim 22, Latotzki teaches all of the limitations of claim 21 but Latotzki does not explicitly teach wherein the control device is further configured to select the turning region based on a size of the turning region and a size of the vehicle.  However, Hasejima teaches (Hasejima; para 30; The path calculation unit 11 calculates a path based on target-parking-space information [size of turning region based on ultrasonic sensor and camera], and vehicle specification such as the size of vehicle and the minimum turning radius. The target-parking-space information acquired from an ultrasonic sensor or an image from an in-vehicle camera. Alternatively, infrastructure information of a parking lot may be acquired.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Latotzki in view of Hasejima such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of calculating a parking path. 

Regarding claim 23, Latotzki teaches all of the limitations of claim 22 but Latotzki does not explicitly teach wherein the control device is further configured to select the turning region additionally based on a turning radius of the vehicle.  However, Hasejima teaches (Hasejima para 30; The path calculation unit 11 calculates a path based on vehicle turning radius.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Latotzki in view of Hasejima such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of calculating a parking path.
 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170015312 Fig.14 and Fig. 15; 
20170329346 Fig, 21B; 
(Li US 20180336007 para 78, The control system may calculate [Para 37 from stored GPS data]a first route [all routes have a first and second area] segment for turning)
20200081446 Fig.18 for claims 22 and 23.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664